DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 57-63 and 65-70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DASSA, US Patent Application No.:20190221001.
Claim 57:
(See Abstract & Figure 5B), comprising: 
(i) storing a plurality of images (See Figure 5B) in a database (See Figure 3, Item 320); 
(ii) collecting a query (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108) from a user using a graphical user interface, wherein the query includes at least the parameter of an athlete number (“athletic jersey detection, jersey number classification and team-player matching based on jersey characteristics and numbers.” See Paragraph 0045); 
(iii) identifying and retrieving a first set of images (See Figure 5B & Paragraph 0092) that match the query using one or more image classification or machine learning models (See Paragraph 0004; 0041-0042); 
(iv) producing said first set of images on the graphical user interface (See Figure 5B & Paragraph 0092); 
(v) identifying and retrieving a second set of images (See Figure 5B & Paragraph 0092) in which the athlete number (“athletic jersey detection, jersey number classification and team-player matching based on jersey characteristics and numbers.” See Paragraph 0045) may have been obscured, unrecognized, or missing (See Paragraph 0008-0009; 0090) in the image using one or more image classification or machine learning models (See Paragraph 0004; 0041-0042); 
(“deep net analysis performed by the visual intelligence engine 300” See Paragraph 0045) said second set of images (See Figure 5B & Paragraph 0092) and recognizing those which have a partial match (“athletic jersey detection, jersey number classification and team-player matching based on jersey characteristics and numbers.” See Paragraph 0045) or permutation to the athletic number (“training images provide a significantly large number and in some cases almost every possible variation of the objects attempting to be detected--for example, all permutations of different numbers, fonts, colors,” See Paragraph 0009) query using one or more image classification or machine learning models (See Paragraph 0004; 0041-0042) to produce a subset of images (“a subset of images” See Figure 5B & Paragraph 0092), sorting and categorizing those images (“athletic jersey detection, jersey number classification and team-player matching based on jersey characteristics and numbers.” See Paragraph 0045) most similar to the athletic number query (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108); 
and (vii) producing said subset of the second set of images on the graphical user interface (“a subset of images” See Figure 5B & Paragraph 0092).
Claim 58:
DASSA discloses wherein analyzing said second set of images (“deep net analysis performed by the visual intelligence engine 300” See Paragraph 0045) further comprises: sorting and categorizing images (“athletic jersey detection, jersey number classification and team-player matching based on jersey characteristics and numbers.” See Paragraph 0045) most similar to the athletic number query using edit distance or Levenshtein distance (“yard marks, and player numbers” See Paragraph 0045).
Claim 59:
DASSA discloses wherein the query additionally includes at least the parameter of color of clothing (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108), and wherein analyzing (“deep net analysis performed by the visual intelligence engine 300” See Paragraph 0045) said second set of images (See Figure 5B & Paragraph 0092) further comprises: using one or more machine learning models (See Paragraph 0004; 0041-0042) to narrow the subset of images (“a subset of images” See Figure 5B & Paragraph 0092) to those which match the query parameter color of clothing (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108).
Claim 60:
DASSA discloses wherein the query parameter color of clothing (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108) is associated with an anatomical location (“GPS transceiver 264 can determine the physical coordinates of Client device 200 on the surface of the Earth, which typically outputs a location as latitude and longitude values. GPS transceiver 264 can also employ other geo-positioning mechanisms” See Paragraphs 0033; 0066; 0071), and wherein analyzing (“deep net analysis performed by the visual intelligence engine 300” See Paragraph 0045) said second set of images (See Figure 5B) further comprises: using one or more machine learning models (See Paragraph 0004; 0041-0042) to narrow the subset of images (“a subset of images” See Figure 5B & Paragraph 0092) to those which matches the query parameter color of clothing (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108) associated with an anatomical location (“GPS transceiver 264 can determine the physical coordinates of Client device 200 on the surface of the Earth, which typically outputs a location as latitude and longitude values. GPS transceiver 264 can also employ other geo-positioning mechanisms” See Paragraphs 0033; 0066; 0071).
Claim 61:
DASSA discloses wherein the query further includes a second parameter of color of clothing (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108) associated with a second anatomical location (“GPS transceiver 264 can determine the physical coordinates of Client device 200 on the surface of the Earth, which typically outputs a location as latitude and longitude values. GPS transceiver 264 can also employ other geo-positioning mechanisms” See Paragraphs 0033; 0066; 0071), and wherein analyzing said second set of images (See Figure 5B & Paragraph 0092) further comprises: using one or more machine learning models (See Paragraph 0004; 0041-0042) to narrow the subset of images (“a subset of images” See Figure 5B & Paragraph 0092) to those which match one, or both of the first parameter of color of clothing (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108) associated with a first anatomical location and the second parameter of color of clothing associated with a second anatomical location (“GPS transceiver 264 can determine the physical coordinates of Client device 200 on the surface of the Earth, which typically outputs a location as latitude and longitude values. GPS transceiver 264 can also employ other geo-positioning mechanisms” See Paragraphs 0033; 0066; 0071).
Claim 62:
DASSA discloses wherein storing a plurality of images (See Figure 5 B & Paragraph 0092) in a database (See Figure 3, Item 320) further comprises: associating said images by athlete number to an elapsed net time, gun time, first name or last name (“automation is based on identification, detection and tracking of athlete jersey numbers, as they are constantly and prominently displayed, thereby allowing the disclosed systems and methods to localize and classify them while relying on minimal training data. For example, in the application of live American football or baseball (e.g., NFL.RTM. games or MLB.RTM. games), soccer, hockey, or any other game in which numbered (or even named) jerseys are worn for example, recognition, number (or name or other identifier) localization and classification techniques discussed herein provide an improved, streamlined, device and network resource independent approach that results in increased speed and accuracy in ways devices identify players of games.” See Paragraph 0039).
Claim 63:
(“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108) selected from the group consisting of image metadata, location where the photo was taken, datetime (“time frame” See Paragraphs 0038; 0102), or participant data, and wherein analyzing said second set of images (“a subset of images” See Figure 5B & Paragraph 0092) further comprises: using one or more machine learning models (See Paragraph 0004; 0041-0042) to narrow the subset of images (“a subset of images” See Figure 5B & Paragraph 0092) to those which match (“athletic jersey detection, jersey number classification and team-player matching based on jersey characteristics and numbers” See Paragraph 0045) the respective additional query parameter (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108).
Claim 65:
DASSA discloses wherein the additional parameter is location where the image is taken is determined by Global Positioning System (GPS) coordinates (“GPS transceiver 264 can determine the physical coordinates of Client device 200 on the surface of the Earth, which typically outputs a location as latitude and longitude values. GPS transceiver 264 can also employ other geo-positioning mechanisms” See Paragraphs 0033; 0066; 0071).
Claim 66:
DASSA discloses in which the additional parameter is participant data consisting of the participant's first or last name (“automation is based on identification, detection and tracking of athlete jersey numbers, as they are constantly and prominently displayed, thereby allowing the disclosed systems and methods to localize and classify them while relying on minimal training data. For example, in the application of live American football or baseball (e.g., NFL.RTM. games or MLB.RTM. games), soccer, hockey, or any other game in which numbered (or even named) jerseys are worn for example, recognition, number (or name or other identifier) localization and classification techniques discussed herein provide an improved, streamlined, device and network resource independent approach that results in increased speed and accuracy in ways devices identify players of games.” See Paragraph 0039).
Claim 67:
DASSA discloses wherein the query includes at least an additional parameter (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108) of elapsed net time, gun time, or datetime (“time frame” See Paragraphs 0038; 0102), and wherein analyzing said second set of images (See Figure 5B & Paragraph 0092)further comprises: using one or more machine learning models to narrow the subset of images (“a subset of images” See Figure 5B & Paragraph 0092) to those which match the respective additional query parameter (“number and color of a jersey number are then utilized as a query” See Paragraph 0008; 0009; 0043; 0045; 0090; 0092; 0097; 0108).
Claim 68:
DASSA discloses in which the race consists of biking, triathlons, skiing, running, or swimming (“in the application of live American football or baseball (e.g., NFL.RTM. games or MLB.RTM. games), soccer, hockey, or any other game in which numbered (or even named) jerseys are worn for example, recognition, number (or name or other identifier) localization and classification techniques discussed herein provide an improved, streamlined, device and network resource independent approach that results in increased speed and accuracy in ways devices identify players of games” See Paragraph 0039 wherein running is a part of the sport of football).
Claim 69:
DASSA discloses in which the database server is located remotely (See Paragraph 0063).
Claim 70:
DASSA discloses wherein the database server is located on premises (See Paragraph 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over DASSA, US Patent Application No.:20190221001 in view of Surma, US Patent Application No.:20130265396.
Claim 64:
(See Surma Abstract & Background of Invention).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100134614 discloses translating sports tracking data into meaningful sports statistics and performance measurements.
US 20180020243 discloses content classified as a highlight can be shared across social media platforms, and indexed for searching respective to attributes of the video content.
US 20180084310 discloses AUGMENTING VIDEO DATA TO PRESENT REAL-TIME METRICS.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 18, 2021